Citation Nr: 0836183	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  05-18 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
October 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  

In this case, the veteran requested a Board hearing and was 
scheduled for such a hearing in September 2008.  In a July 
2008 statement, however, he cancelled his hearing request on 
the basis of health problems.  See 38 C.F.R. § 20.702(e) 
(2007).


FINDING OF FACT

The veteran does not have a diagnosis of PTSD that is 
predicated on a corroborated in-service stressor.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.304 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  A proper VCAA notice must 
inform the claimant of any information and evidence not of 
record that is necessary to substantiate the claim, that VA 
will seek to provide, and that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  
Pursuant to recent regulatory revisions, sentence of 38 
C.F.R. § 3.159(b)(1) that had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim has been removed, effective May 
30, 2008.  
73 Fed. Reg. 23,353-23,356 (April 30, 2008).  

In the present case, the veteran was issued a VCAA letter 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
December 2003, and this letter also included a PTSD 
questionnaire.  This letter was issued prior to the appealed 
rating decision.   

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In the present 
case, such notification was provided in a March 2006 letter.  

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical or mental health treatment 
for which VA has not obtained, or made sufficient efforts to 
obtain, corresponding records.  The Board also notes that the 
veteran has been afforded a comprehensive VA psychiatric 
examination in conjunction with this appeal.  Finally, the RO 
has made efforts to corroborated the veteran's reported in-
service stressors.

In summary, all relevant facts have been properly developed 
in regard to the veteran's claim, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claim.  
See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Accordingly, the 
Board finds that no prejudice to the veteran will result from 
an adjudication of this appeal in this Board decision.  
Rather, remanding this case for further VCAA development 
would be an essentially redundant exercise and would result 
only in additional delay with no benefit to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  

Service connection for PTSD requires medical evidence showing 
a diagnosis of the condition; a link, established by the 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f); see 
also Cohen v. Brown, 
10 Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 9 Vet. 
App. 389, 394-95 (1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

Where, however, VA determines that the veteran did not engage 
in combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  Gaines v. 
West, 11 Vet. App. 353, 357-58 (1998); 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d), (f); but see Pentecost v. Principi, 16 
Vet. App. 124 (2002).  Such corroborating evidence cannot 
consist solely of after-the-fact medical evidence containing 
an opinion as to a causal relationship between PTSD and 
service.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).

The Board has first considered the question of whether the 
veteran has a medical diagnosis of PTSD.  In this regard, the 
Board notes that VA treatment records from several doctors, 
dating back to December 2002, confirm a PTSD diagnosis.  This 
diagnosis is also indicated in the report of an April 2003 
psychiatry examination performed in conjunction with the 
veteran's application for U.S. Social Security Administration 
(SSA) benefits.  The Board is aware, however, that the VA 
psychologist who conducted his March 2006 VA examination 
found no basis for an Axis I diagnosis and noted that the 
veteran appeared to be exaggerating his symptoms.  This 
examiner did review the veteran's claims file in conjunction 
with the examination.  Notwithstanding these examination 
findings, the fact that the veteran had previously been 
diagnosed with PTSD by multiple treating doctors indicates 
that the evidence is at least in equipoise as to the limited 
question of whether the veteran has a current PTSD diagnosis.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).

The next question is whether the veteran's diagnosis of PTSD 
is based upon either participation in combat with the enemy 
or a corroborated in-service stressor for service connection 
to be warranted, as noted above.  Again, a favorable medical 
opinion is insufficient, in and of itself, to predicate the 
grant of service connection for PTSD.  See Moreau v. Brown, 9 
Vet. App. at 396.  Thus, the question becomes whether the 
veteran either engaged in combat with the enemy during 
service or experienced a corroborated in-service stressor 
upon which the diagnosis of PTSD is predicated.

In the present case, the veteran has never alleged a combat-
related stressor.  Given the fact that the veteran served 
entirely during a peacetime period from 1978 to 1985, there 
is no basis to consider the question of participation in 
combat with the enemy. 

As such, the Board has considered whether the veteran's 
diagnosis of PTSD is based upon a corroborated in-service 
stressor or stressors.  In this regard, the Board observes 
that, in a January 2004 PTSD questionnaire, the veteran 
reported witnessing a friend in an in-service accident in 
January 1980 that resulted in his legs being cut off.  In 
February 2004, the veteran provided specific names, with one 
friend ("B.J.") injured in a non-battle incident in April 
1980, and another ("H.J.") injured in a non-battle incident 
in May 1981.  In an attached statement, the veteran also 
described an incident where a soldier was decapitated, but he 
did not provide a name.  He also noted being stationed in 
Hanau, Germany, from January 1980 to December 1981.

In view of this lay evidence, the RO requested verification 
of the veteran's reported stressors from the United States 
Joint Services Records Research Center (JSRRC) (previously 
the U.S. Armed Services Center for Research of Unit Records) 
on two occasions.  In May 2005, the JSRRC reported that there 
were no named casualties as described by the veteran in 
Germany in April 1980.  Similarly, in a subsequent undated 
response, the JSRRC indicated that there was no "H.J." 
listed as a casualty in Germany in May 1981.  Based on this 
evidence, the Board finds that none of the veteran's reported 
in-service stressful events has been corroborated.  

Overall, based upon a review of the entire claims file, the 
Board finds that the evidence of record shows that the 
veteran has been diagnosed with PTSD.  However, there is no 
evidence showing that the veteran's current diagnosis of PTSD 
is based upon a corroborated stressor from service.  As such, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for PTSD, 
and the claim must be denied.  See Gilbert v. Derwinski, 
1 Vet. App. at 55; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for PTSD is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


